1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL FIMBRES,                  )          NO. CV 19-10113-DOC (KS)
11                Petitioner,          )
12         v.                          )
                                       )          ORDER ACCEPTING FINDINGS AND
13   M. POLLARD,                       )          RECOMMENDATIONS OF UNITED
14                    Respondent.      )          STATES MAGISTRATE JUDGE
     _________________________________ )
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas

18   Corpus (“Petition”), all of the records herein, the Report and Recommendation of United States

19   Magistrate Judge (“Report”), and Petitioner’s Objections to the Magistrate Judge’s Report and

20   Recommendation (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and Federal Rule of

21   Civil Procedure 72(b), the Court has conducted a de novo review of those portions of the Report

22   to which objections have been stated. Having completed its review, the Court accepts the

23   findings and recommendations set forth in the Report.

24   //

25   //

26   //

27   //

28   //
1          Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall
2    be entered dismissing this action with prejudice.
3
4    DATED: -XO\  
5                                                        ________________________________
6                                                                DAVID O. CARTER
                                                          UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
